PER CURIAM.

ORDER

Appellants Mr. and Mrs. Chyu appeal from the judgment entered against them for back rent due and owing Respondent St. Louis Marketplace. Appellants urge that the trial court improperly found that the lease contained a scrivener’s error and improperly failed to construe the lease in accordance with established rules of construction. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value. We affirm by written order pursuant to Rule 84.16(b).